Case 1:20-cv-10802-RWZ Document 17 Filed 10/20/20 Page 1 of 3

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

CIVIL ACTION NO. 20-CV-10802-RWZ
DISH NETWORKS L.L.C. and
NAGRASTAR L.L.C.

Vv.

TIMOTHY SULLIVAN

ORDER

 

October 20, 2020
ZOBEL, S.D.J.

Dish Network L.L.C. is a satellite television provider whose customers pay a
subscription fee or a one-time price to receive programming. NagraStar L.L.C.’s
proprietary technologies serve as locks allowing only authorized subscribers to access
Dish’s content. Together they bring claims against defendant, Timothy Sullivan, for
violations of the Digital Millennium Copyright Act (“DMCA”), 17 U.S.C. § 1201(a)(2), and
the Federal Communications Act (“FCA”), 47 U.S.C. § 605(e)(4)'. They allege that he
trafficked at least eleven passcodes to particular piracy software that unlocks Dish’s
programming without payment in a scheme known as “internet key sharing” (“IKS").

Plaintiffs seek damages under both statutes.

 

1 Plaintiffs’ complaint also contains three additional counts on which they have not requested default
judgment.

1
Case 1:20-cv-10802-RWZ Document17 Filed 10/20/20 Page 2 of 3

Defendant was properly served with a summons and plaintiffs’ complaint on May
5, 2020, but failed to file an answer, responsive pleading, or otherwise defend the
lawsuit within the time allowed. His default was entered on August 4, 2020.

The FCA prohibits the sale of a “device or equipment” used to steal satellite
television. 47 U.S.C. § 605(e)(4). It is unclear if a passcode is a device or equipment
under the statute. The little case law that does so find has generally developed in
situations such as this where the defendant has defaulted. E.g. DISH Network L.L.C. v.
Peter Lopes, No. 1:19-cv-10327-DJC, ECF No. 25 (D. Mass. July 30, 2019); DISH Network
LLC v. Dillion, No. 12cv157 BTM(NLS), 2012 WL 368214 (S.D. Cal. Feb. 3, 2012).
Further, while defendant trafficked in passcodes, plaintiffs cite cases in which piracy
software is determined to be a “device or equipment.” See, e.g., id.; DISH Network
L.L.C. v. Ward, No. 8:08-cv-00590-JSM-TBM, ECF No. 77 (M.D. Fla. Jan. 8 2010).
Thus, it is unclear if the FCA applies to this situation.

No such uncertainty exists under the DMCA, which prohibits trafficking “in any
technology, product, service, device, component, or part thereof” that is “primarily
designed or produced for the purpose of circumventing a technological measure that
effectively controls access to a [protected] work.” 17 U.S.C. § 1201(a)(2). This broad
definition clearly encompasses a passcode.

Therefore, plaintiffs are entitled to judgment on Counts 1 and 2, including
$27,500 in associated damages provided under the DMCA (eleven violations at $2,500
per violation). No further damages will be awarded because of the concern regarding
the FCA’s applicability discussed above. In addition, plaintiffs’ request for injunctive

relief is allowed. As Counts 3 through 5 of the complaint remain, the entry of judgment
Case 1:20-cv-10802-RWZ Document17 Filed 10/20/20 Page 3 of 3

is premature. See Fed. R. Civ. P. 54(b). By November 6, 2020, plaintiffs shall advise

the court of their proposed disposition of these counts.

October 20, 2020 (/.) 2 fb

DATE RYA W. ZOBEL
UNITED STATES DISTRICT JUDGE
